Citation Nr: 0808961	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  04-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in St. Louis, Missouri, which denied the veteran's claims 
for service connection for PTSD, diabetes, tinnitus and 
hearing loss of the right ear.  The case was adjudicated by 
the St. Louis RO on brokerage from the Wichita, Kansas RO, 
which has jurisdiction.

Entitlement to service connection for diabetes mellitus as a 
result of exposure to herbicides are currently affected by a 
recent stay imposed by the Secretary of Veterans Affairs.  
The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.  In light of the fact that the veteran's diabetes 
claim is based on herbicide exposure in Vietnam in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal, the Board will not address this issue at this 
time.

The issues of service connection for tinnitus and hearing 
loss of the right ear are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD, related to 
claimed experiences during service in Thailand in the Vietnam 
Era.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's accounts of his alleged inservice stressors 
are incredible.

4.  There is no credible supporting evidence that the 
veteran's alleged inservice stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& West Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The February 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  A November 2003 followup letter provided the 
veteran with the PTSD questionnaire, asking for as many 
details of unit, date and service as possible.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-121.  Accordingly, the Board concludes that the failure 
to provide VCAA compliant notice was harmless.  The Board may 
proceed with consideration of the claim on the merits.  See 
Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination in January 2003 
to obtain an opinion as to whether his PTSD can be directly 
attributed to service.  Further examination or opinion is not 
needed on the PTSD claim because, at a minimum, there is no 
persuasive and competent evidence that the veteran 
experienced the claimed stressors during his military 
service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has PTSD as a result of his 
support of Operations Constant Guardian V and Linebacker II.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

The veteran has alleged a variety of stressors during the 
course of this claim.  By way of background, the veteran 
served in Thailand in the Air Force as a flight mechanic, 
assigned to F-111 squadrons.  

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  The veteran has been receiving 
counseling for many years for the disability.  Nevertheless, 
the Board is unable to accept the diagnosis as based upon a 
confirmed stressor because the preponderance of the evidence 
is against a finding that the veteran engaged in combat with 
the enemy during active service, and the record does not 
otherwise contain independent evidence which confirms his 
account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & West Supp. 2007).  Otherwise, 
the law requires verification of a claimed stressor.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  The Board notes that the 
veteran has no decorations indicating combat and his Military 
Occupational Specialty was that of a flight mechanic, 
specializing in the F-111.  

At his January 2003 VA examination, his stressors included 
assignment to crash recovery duty.  He had to accompany 
flights to recover planes and dead or injured flight crews.  
He stated that the seriously injured asked to be shot to be 
relieved of their pain or the need to return home so 
grievously injured.  The bodies he had to pick up were 
dismembered or significantly decomposed.  The veteran also 
stated that his base, Takhli Air Force Base, Thailand, was 
occasionally attacked by suicide bombers, which he described 
as children with bombs strapped on.  He indicated that on one 
occasion, a tech sergeant intercepted a child who had run 
into the chow hall, threw the child outside, where the bomb 
exploded.  

The veteran also completed the PTSD stressor questionnaire.  
He stated that he had been overseas from August 7, 1973, to 
August 7, 1974.  He indicated that his stressor events 
included multiple recoveries of downed aircraft of all U.S. 
military branches, the Royal Thai and, presumably South, 
Vietnamese Air Forces from areas including the whole of 
southeast Asia, including Thailand, Laos, Cambodia, South and 
North Vietnam.  He stated that his unit was the 27th F.M.S. 
T.A.C. attached to the 366th and 347th Tactical Fighter Wings.  
He stated that he had served in Operations Constant Guard V 
and Linebacker II.  

The Board cannot accept these stressors as verified.  Common 
historical knowledge is that Operations Constant Guard V and 
Linebacker II occurred in 1972, well prior to the veteran's 
arrival in theater.  The Board notes that it does not appear 
as if the veteran made a mistake identifying the years of his 
foreign service as 1973 and 1974 instead of 1972 when 
completing the questionnaire as his service medical records 
verify his treatment at Takhli Air Base in September 1973 
through June 1974.  A performance report covering the period 
of June 1973 to June 1974 indicates that his unit was 
assigned to Takhli.  Finally, the veteran's DD 214 indicates 
eleven months, twenty five days of foreign service.  While 
the RO was unable to obtain records specifying that service, 
the Board finds that the veteran's service medical records 
indicate that his August 1973 to August 1974 foreign service 
dates are consistent.  This being the case, the veteran could 
not have participated in Linebacker II.  Another Constant 
Guard mission is referenced as occurring in August 1973, as 
the last of the Constant Guard missions.  The Board notes 
that the veteran would have been in theater for this, but 
there is no indication that any aircraft were lost during 
this final mission.  

The veteran has submitted internet research regarding the 
Takhli Air Base and the squadrons based there between 1972 
and 1974.  The Board has reviewed these records and they do 
not support his accounts.  The research consists of timelines 
created by other veterans of the actions at Takhli.  They 
indicate units assigned to the Base, aircraft used and 
aircraft lost.  They also indicate the approximate dates that 
certain Operations occurred.  In reviewing the timeline, the 
Board notes that it verifies that Operations Constant Guard V 
and Linebacker II occurred during 1972, prior to the 
veteran's arrival in theater.  As noted, Constant Guard 
continued until August 1973.  One statement from a pilot 
assigned to Takhli from March to August 1973 indicates that 
one aircraft was lost due to a mid air collision over 
Cambodia.  The other aircraft successfully returned to Takhli 
despite significant damage.  The statement indicates that the 
crew from the downed aircraft was recovered and was not 
severely injured.  A cross reference in a separate timeline 
provided by the veteran states that the mid-air collision 
occurred during June 1973, again, before the veteran arrived.  
The remaining portions of the timelines do not indicate any 
aircraft losses or casualties during the period that the 
veteran was stationed at Takhli.  The Board notes that the 
timelines from other veterans are not accepted as definitive 
proof as to what happened at Takhli and when it occurred as 
such are not from  recognized official sources of military 
history such as the service departments or U.S. Army and 
Joint Services Records Research Center (JSRRC).  The veteran 
did, however, submit this evidence in support of his claim, 
and the Board has reviewed it and finds that it does not 
support his contentions but rather contradicts such. 

The veteran has received considerable treatment through the 
Vet Center in Wichita.  In December 2004, the veteran's 
counselors assisted him in typing up three stressors for 
which the veteran claimed the claims file contained 
supporting evidence.  The first two of these incidents 
involve crash recovery in February 1973.  The Board has found 
that the veteran was not in theater in February 1973.  The 
third was supposed to have occurred in March 1974.  He 
indicates that the Thai in the area were rioting against 
their government and that the base was placed on high alert.  
He indicates that the alert was cancelled after two days.  He 
states that subsequently bombs were found on several aircraft 
and that the base expelled all Thai and Vietnamese personnel.  
He indicates that the base was evacuated and closed down by 
June 1974 and overrun when U.S. forces withdrew.  

The Board notes that the RO attempted verification of the 
February 1973 events through the JSRRC.  In March 2007, JSRRC 
responded that they could not verify the events.  As for the 
rioting by the Thai, there is no indication that the veteran 
was exposed to death, injury, or imminent danger to himself 
or others.  This incident cannot constitute a stressor under 
Criterion A of the DSM-IV, supra.  The veteran has not 
provided approximate dates of the discovery of the bombs on 
aircraft, so no further development could occur.  Finally, 
the veteran states that the base was shut down and evacuated 
by U.S. personnel under duress in June 1974.  Assuming for 
argument purposes, that the internet research that he 
provided is true, such indicates that the base personnel were 
drawn down over the course of 1974, with the 347th Tactical 
Fighter Wing relocating to Korat Air Base in July 1974.  The 
Takhli Air Base was officially handed over to the Royal Thai 
Air Force in September 1974 ahead of schedule.  There is 
absolutely no indication that the base was under duress or 
was overrun at any point. 

The veteran's Social Security Administration file has been 
associated with the file.  The file shows that the veteran 
began receiving counseling from the Wichita Vet Center in 
September 1985.  At the time, the veteran indicated that his 
time in theater was from late September 1973 to late 
September 1974.  He stated that he participated in the 
evacuation of civilian and military personnel for two months, 
and apparently identified Operation Homecoming.  He claimed 
to have seen Vietnamese and others killed.  He stated that, 
"I know I have taken lives."  The veteran indicated that he 
was involved in the transportation of personnel.  A July 1985 
intake assessment from a St. Joseph's Medical Center states 
that the veteran told his examiner that he had frequently 
seen combat action.  

The Board finds the veteran's account is unverified and not 
credible.  Operation Homecoming involved the repatriation of 
U.S. prisoners of war following the ceasefire with North 
Vietnam in January 1973.  The operation was complete as of 
April 1973.  According to his own dates of service, he could 
not have participated in the operation.  Furthermore, the 
veteran was an F-111 flight mechanic, assigned to a Tactical 
Fighter Wing.  The veteran's performance reports do not 
indicate any such duty.  His personnel records show no 
indication of any sort of combat duty.  

The Board finds that the veteran is inherently incredible.  
There are numerous discrepancies in his account of his 
stressors.  The veteran's personnel record reveals no 
indication of combat.  As such, the Board finds that the 
veteran did not engage in combat.  See 38 C.F.R. § 
3.304(f)(1) (2007).  As such, verifiable supporting evidence 
is required.  See id.  The veteran has provided evidence 
which undermines his claims and the contradictions in the 
record are such that the Board finds the veteran to be 
incredible.  The Board finds that there is no evidence to 
support the veteran's claimed inservice stressors.  As such, 
the claim must fail.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

It is necessary to remand the tinnitus and hearing loss 
claims to ensure full and complete compliance with the duty-
to-notify provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)).  The U.S. Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The only letter sent to the veteran in February 2002 
concerned the veteran's claims for PTSD and diabetes 
mellitus.  There has been no notice letter sent regarding the 
tinnitus and hearing loss claims.  The Board is constrained 
to remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board notes that the veteran served as a mechanic in the 
Air Force and had some worsening of his hearing during 
service.  The veteran also has a current hearing disability 
under 38 C.F.R. § 3.385.  There is no evidence of record to 
determine whether the veteran's current hearing loss is at 
least as likely as not related to service.  The Board 
believes that a medical opinion is required.  See McLendon, 
supra.  An examination is not necessary as the veteran's 
current disability is well established.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  Send the veteran's claims file for a 
VA opinion to determine whether the 
current right ear hearing loss and/or 
tinnitus are as likely as not 
etiologically related to a disease, injury 
or event in service, to include acoustic 
trauma.  The inservice shift in hearing 
acuity noted in the veteran's service 
medical records should be reviewed.  The 
claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


